 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Rene Alfaro,                                             Case No.: 2:21-cv-01265-APG-NJK

 4            Petitioner,                                  Order Directing Petitioner to File
                                                       Application for Leave to Proceed in Forma
 5 v.                                                      Pauperis or to Pay the Filing Fee

 6 Calvin Johnson,                                                       [ECF No. 1]

 7            Respondent.

 8           Petitioner has submitted a petition for a writ of habeas corpus. He did not submit an

 9 application to proceed in forma pauperis, nor did he pay the filing fee of $5.00.

10           IT THEREFORE IS ORDERED that petitioner must file an application for leave to

11 proceed in forma pauperis, accompanied by a signed financial certificate and a statement of his

12 inmate account. The clerk of the court is directed to send petitioner a blank application form for

13 incarcerated litigants. In the alternative, petitioner must make the necessary arrangements to pay

14 the filing fee of $5.00, accompanied by a copy of this order. Petitioner will have 45 days from

15 the date that this order is entered to comply. Failure to comply will result in the dismissal of this

16 action.

17           DATED: July 6, 2021

18

19
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
20

21

22

23
